Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2016/0236820 (Paauwe et al. hereinafter) in view of US PG Pub No. 2001/0016239 (Koch et al. hereinafter).
In re claim 1, with reference to Figs. 1, 8, and 9, Paauwe et al. discloses: A synthetic resin-made container (paragraph 0039) that has an outer layer body (3) and an inner layer body (2) separably laminated on an inner surface of the outer layer body and is formed by stretch blow molding (paragraphs 0061-62), the synthetic resin-made container comprising: a tubular mouth portion (9); a shoulder portion (at 10, see fig. 8) located below the mouth portion and increasing in diameter downward; a barrel portion connected to and located below the shoulder portion (at 8, see Fig. 9); and a bottom (14) portion closing a lower end of the barrel portion, wherein the mouth portion has an outside air introduction hole (30) for introducing outside air into a space between the outer layer body and the inner layer body (paragraph 0069), and the inner layer body is made of a crystalline resin (paragraph 0039), and has, in at least a part of the mouth portion in the inner layer body, a crystallized region having a different degree of crystallinity than other regions (paragraph 0043).
Paauwe et al. fails to disclose wherein the different degree of crystallinity is higher in a part of the mouth portion of the inner layer body compared to other regions.
However, Koch et al. discloses a container wherein preforms for blow molding have crystallized necks to produce containers with higher yield strength at the neck portion (paragraph 0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Paauwe et al. to have located the partly crystallized region at the neck of the preform as taught by Koch et al. for the purposes of increasing yield strength of the preform at the neck region (Koch et al. paragraph 0038).
In re claim 2, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses the claimed invention including wherein the crystallized region has lower visible light transmittance than the other regions (see Koch et al. paragraph 0030).
In re claim 3, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses the claimed invention including wherein the crystallized region is a predetermined region below a neck ring formed in the mouth portion (neck ring can also be crystallized, Koch et al. paragraph 0038).
In re claim 4, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses the claimed invention including wherein the shoulder portion has a vertical rib (32A) extending in a vertical direction, the vertical rib being concave or convex (the outer surface of the rib 32A is convex, while the inner surface of rib 32A is concave, see Fig. 9).
In re claim 6, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses the claimed invention including wherein the crystallized region extends to at least an upper end of the vertical rib (since the neck is crystallized, at least the upper end of the rib is also crystallized as it is located at the neck).
In re claim 7, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses: A preform that is made of a synthetic resin, has an outer body and an inner body laminated on an inner surface of the outer body, and is used in stretch blow molding, the preform comprising: a tubular mouth portion; a barrel portion located below the mouth portion; and a bottom portion closing a lower end of the barrel portion, wherein the mouth portion has an outside air introduction hole formed through the outer body, and the inner body is made of a crystalline resin, and has, in at least a part of the mouth portion in the inner body, a crystallized region having a higher degree of crystallinity than other regions (as in re claim 1 above).
In re claim 8, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses the claimed invention including wherein the crystallized region is an unstretched part in the stretch blow molding (Paauwe et al. paragraph 0062).
In re claim 9, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses the claimed invention including an air passage rib (32A) extending in a vertical direction is formed on an outer circumferential surface in at least a part of the crystallized region.
In re claim 10, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses the claimed invention including wherein the air passage rib extends from the outside air introduction hole to the crystallized region (See Fig. 8).
In re claim 11, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses: A method of manufacturing a synthetic resin-made container by stretch blow molding a preform that has an outer body and an inner body laminated on an inner surface of the outer body, the preform including: a tubular mouth portion; a barrel portion located below the mouth portion; and a bottom portion closing a lower end of the barrel portion, wherein the mouth portion has an outside air introduction hole formed through the outer body, the method comprising: molding the outer body and the inner body that is made of a crystalline resin (as in re claim 1 above); reheating and cooling at least a part of the mouth portion in the inner body, to form a crystallized region having a higher degree of crystallinity than other regions (paragraph 0043, see in re claim 1 above); fitting the inner body having the crystallized region onto an inner circumferential surface of the outer body, to form a preform; and stretch blow molding the preform to form a synthetic resin-made container (Paauwe et al. paragraph 0062).
In re claim 12, with reference to the Figs. noted above, Paauwe et al. in view of Koch et al. discloses the claimed invention including wherein the cooling of the at least a part of the mouth portion in the inner body is slow cooling without forced cooling (Paauwe et al. paragraph 0120).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paauwe et al. in view of Koch et al. as applied to claim 4 above, and further in view of US PG Pub No. 2015/0210523 (Witte et al. hereinafter).
In re claim 5, Paauwe et al. in view of Koch et al. fail to disclose wherein a groove depth of the vertical rib that is concave or a projection height of the vertical rib that is convex is smaller in at least one of an upper end and a lower end of the vertical rib than in a center of the vertical rib, the crystallized region extends to at least an upper end of the vertical rib.
However, with reference to Fig. 19D, Witte et al. discloses a container formed from laminated preforms, wherein a groove depth of the vertical rib that is concave (at center/122A) is smaller in at least one of an upper end and a lower end of the vertical rib than in a center of the vertical rib (i.e. since the groove depth is greater at the center, the groove depth is smaller at the upper and/or lower ends than in the center).

[AltContent: arrow][AltContent: textbox (Rib Upper End)][AltContent: textbox (Rib Lower End)][AltContent: arrow]
    PNG
    media_image1.png
    266
    204
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the depth of the groove as taught by Witte et al. in order to influence air flow characteristics (i.e. rate) through the air hole to prevent damage by overpressuring the space between the laminated preforms, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0041-0042, applicant has not disclosed any criticality for the claimed limitations (i.e. it is not disclosed how the smaller groove depth at the ends vs. the center facilitates easy separation of the laminates).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733